Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 13 recites “the second textile layer comprising synthetic monofilament yarn; applying a polymer material in a liquid state to the second textile layer…wherein the liquid polymer material does not connect to the synthetic monofilament yarn and penetrates through the second textile layer to fuse with a yarn of the first textile layer”. After a full review of Applicant’s disclosure it does not appear that there is support for the polymer material being both applied as a liquid to the second textile layer which is made of a synthetic monofilament yarn and also penetrating through the second textile .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 13 recites “the second textile layer comprising synthetic monofilament yarn; applying a polymer material in a liquid state to the second textile layer…wherein the liquid polymer material does not connect to the synthetic monofilament yarn and penetrates through the second textile layer to fuse with a yarn of the first textile layer”. After a full review of Applicant’s disclosure it does not appear that there is support for the polymer material being both applied as a liquid to the second textile layer which is made of a synthetic monofilament yarn and also penetrating through the second textile layer, not sticking to the yarns of that layer, in order to fuse with a yarn of the first textile layer. Additionally, it is unclear how a liquid being applied to a layer would not connect to that layer in some manner. Applicant’s brief description that this feature is accomplished by use of a round, polyamide yarn does not provide enough detail to support such a claim limitation, as some types of liquid polymer coatings would have different chemical bond reactions to a polyamide yarn that would bind it to the yarn. Applicant has not detailed what type of liquid polymer would be capable or compatible with not connecting to a polyamide yarn. Therefore, the limitation is regarded as new matter and fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



3.	Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the second textile layer comprising synthetic monofilament yarn; applying a polymer material in a liquid state to the second textile layer…wherein the liquid polymer material does not connect to the synthetic monofilament yarn and penetrates through the second textile layer to fuse with a yarn of the first textile layer”. The claimed limitation is indefinite as it is unclear how a polymer material is both applied as a liquid to the second textile layer which is made of a synthetic monofilament yarn and also penetrates through the second textile layer, not sticking to the yarns of that layer. Additionally, it is unclear how a liquid polymer being applied to a layer would not connect to that layer in some manner. Claim 13 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 13, 15-17, 19-20, 22, and 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) in view of Huffa (US 2012/0234052).
Regarding Claim 13, insofar as is definite, Dua discloses a method of manufacture of a shoe upper for a shoe, the method comprising: forming a shoe upper (300) from a knitted fabric (110, para.50), the shoe upper comprising a first portion (302 without 304) and a second portion (302 under 304) which are jointly manufactured as the knitted fabric, wherein the knitted fabric comprises a first textile layer (111) and a second textile layer (112), the second textile layer comprising synthetic filament yarn (114; par.23 & 31); applying a polymer material (120/304) in a liquid state to the second textile layer in only one of the first portion and the second portion (302 under 304) of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the synthetic filament of Dua for the synthetic monofilament of Huffa, as a simple substitution of one well known type of yarn structure for another in order to yield the predictable result of providing a yarn which imparts the desired variety of physical properties. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Dua and Huffa disclose the invention substantially as claimed above. Dua and Huffa do not specifically disclose wherein the polymer material does not connect to the synthetic monofilament yarn. However, when in combination, and insofar as is definite and inasmuch as has been defined by Applicant, the polymer material of Dua would not connect to the synthetic monofilament yarn made of nylon (i.e. polyamide formed with a round cross section; para.47-48 of Huffa) taught by Huffa. It is further noted that 
Regarding Claim 15, Dua discloses a method of manufacture of a shoe upper according to claim 13, further comprising heat pressing a non-woven polymer material (120/305) onto a surface of the knitted fabric (para.26 & 51).
Regarding Claim 16, Modified Dua discloses a method of manufacture of a shoe upper according to claim 13, further comprising the steps of: pressing the shoe upper under pressure and temperature (para.43), wherein the liquid polymer material (120/304) substantially coats portions of the first textile layer (para.26 & 51-52).
Regarding Claim 17, Dua discloses a method according to claim 13, wherein the liquid polymer material (304) is applied to the inside of the shoe upper (para.51).
Regarding Claim 19, Dua discloses a method according to claim 13, wherein the liquid polymer material (120/304) has a lower melting point than the yarn (113) of the first textile layer (para.23-24). Dua and Huffa disclose the invention substantially as claimed above. Modified Dua does not specifically disclose wherein the liquid polymer material has a lower melting point than the synthetic monofilament. However, Dua does disclose that a yarn of 114, which forms the liquid polymer, may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and polymer material of modified Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the polymer material, as also taught by Dua, in order to provide the desired knit material configuration for a durable shoe upper. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Additionally, Applicant has no criticality for the synthetic monofilament having a higher melting temperature than that of the melted fuse yarn.

Regarding Claim 20, Dua discloses a method of manufacturing a shoe upper (300), the method comprising: knitting a first textile layer (111); knitting a second textile layer (112) comprising a synthetic filament yarn (114 of 112; para.23 & 31);  knitting the synthetic filament yarn of the second textile layer to the first textile layer by enmeshing stitches of the synthetic filament yarn with the first textile layer such that the stretchability of the first textile layer is reduced (para.22; Fig.3-4C; 114 reduces the stretchability of the first textile layer as it adds bulk which stiffens and reinforces the knit, reducing stretch); and forming the first textile layer and the synthetic filament yarn into the shoe upper (para.50), wherein the shoe comprises a first portion (302 without 304) and a second portion (302 under 304); and applying a polymer material (120/304) as a 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the upper of Dua with a synthetic monofilament knitted to the first textile layer, as taught by Huffa, in order to provide an upper which imparts the desired variety of physical properties, delivering comfort to the wearer and increasing the durability of the shoe upper to wear-and-tear. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 22, When in combination Dua and Huffa teach a method of claim 20, wherein forming the shoe upper further comprises applying heat to partially melt the synthetic monofilament (Dua: para.23 & 31 & Huffa: para.47 & 51).
Regarding Claim 24, Dua discloses a method of claim 20, further comprising knitting a fuse yarn (114 of 111) into the first textile layer; and applying heat to the shoe upper such that the fuse yarn partially melts and fuses with a yarn (113) in the first textile layer (para.23-24 & 27).
 wherein the heat is applied at a temperature above the melting point of the fuse yarn but below the melting point of the yarn (para.43). Dua and Huffa disclose the invention substantially as claimed above. Modified Dua does not specifically disclose wherein the synthetic monofilament has a higher melting temperature than that of the fuse yarn and wherein the heat is applied at a temperature above the melting point of the fuse yarn but below the melting point of the synthetic monofilament. However, Dua does disclose that a yarn of 114 may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and melted fuse yarn of modified Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn, as also taught by Dua, in order to provide the desired knit material configuration for a durable shoe upper. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Additionally, Applicant has no criticality for the synthetic monofilament having a higher melting temperature than that of the melted fuse yarn.


Regarding Claim 27, Dua further discloses a method of claim 26, further comprising arranging a fuse yarn (114 of 120/306) between the first textile layer (111 of 110) and the second textile layer (111 of 120/306); and molding the shoe upper by placing the shoe upper in a mold (140) and applying heat (para.43), wherein the fuse yarn (114 of 120/306) is contained by the first textile layer (111 of 110) and the second textile layer (111 of 120/306)(as seen in Fig.4B & 4C), and wherein the fuse yarn is at least partially melted and fuses with a yarn in one of the first textile layer and the second textile layer during molding (para.51-52). While Dua does not specifically disclose that the fuse yarn does not contact the mold. Dua also teaches that the fuse yarn may be knitted at one or both surfaces of the knitted layers, and positioned between (i.e. only at) the contact surfaces of the first layer (110) and the second layer (120)(para.26-27); which would position the fuse yarn (114 of 120/306) between the first textile layer (111 of 110) and the second textile layer (111 of 120/306), such that it does not contact the mold. 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have placed the fuse yarn of Dua between the first textile layer and the second textile layer such that it does not contact the mold, as also taught by Dua, in order to provide a secure attachment of the layers to one another 

Regarding Claim 28, Dua discloses a method of claim 27, wherein the molding step further comprises applying pressure to the shoe upper using the mold such that the shoe upper is formed into a three dimensional shape; and allowing the polymer coating in the first or second portion to cure and stiffen the first or second portion into a three dimensional shape (as seen in Fig.11, 304 has a three dimensional shape; para.43 & 51-52).

5.	Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) and Huffa (US 2012/0234052) in view of Schwirian (US 2011/0107622).
Regarding Claim 14, Dua and Huffa discloses the invention substantially as claimed above. Dua does not disclose wherein the liquid polymer material is applied by dipping the shoe upper at least in part into the liquid polymer material. However, Schwirian teaches applying a liquid polymer material to a textile (71) by dipping the textile at least in part into a polymer solution (para.40).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have applied the polymer material of Dua by dipping, as taught by Schwirian, as a simple substitution of one well known method of applying a polymer to a textile for another, in order to yield the predictable result of permanently securing the polymer to the textile. Further, it is noted that Applicant provides no criticality for the application of the polymer by dipping over the various other disclosed methods of applying the polymer.

6.	Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) and Huffa (US 2012/0234052) in view of Cournoyer (US 4,891,958).
Regarding Claim 23, Dua further discloses a method of claim 20, further comprising: forming apertures (134) in the first textile layer to improve ventilation through the first textile layer (para.39). Dua and Huffa disclose the invention substantially as claimed above. Modified Dua does not disclose spanning the apertures 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the knit material of modified Dua, to include apertures through the face layer which are spanned by the yarn of the back layer, as taught by Cournoyer, in order to provide a knit material that not only assists with controlling body heat, keeping a user’s foot comfortable while wearing the footwear, but also provides a durable, lightweight knit upper by stabilizing the aperture such that it does not deform from its desired shape and does not allow for debris to freely enter the shoe when the footwear is being worn. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.



7. 	Claims 20 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0246973) in view of Huffa (US 2012/0234052).
Regarding Claim 20, Dua discloses a method of manufacturing a shoe upper (10), the method comprising: knitting a first textile layer (40; para.48); and forming the first textile layer into the shoe upper (as seen in Fig.8B), wherein the shoe comprises a first portion (40 without 50) and a second portion (40 under 50); and applying a polymer material (50) as a coating in only one of the first portion and the second portion (as seen Fig.8B; para.48). Dua does not disclose knitting a second textile layer comprising a synthetic monofilament yarn, knitting the synthetic monofilament yarn of the second textile layer to the first textile layer by enmeshing stitches of the synthetic monofilament yarn with the first textile layer such that the stretchability of the first textile layer is reduced; and forming the first textile layer and the synthetic monofilament yarn into the shoe upper. However, Huffa teaches a knit shoe upper (131) having a first textile layer (138), knitting a second textile layer comprising a synthetic monofilament yarn (139; para.47), knitting the synthetic monofilament yarn of the second textile layer to the first textile layer by enmeshing stitches of the synthetic monofilament yarn with the first textile layer such that the stretchability of the first textile layer is reduced (as seen in Fig.8B; para.52, 139 reduces the stretchability of 138 as it adds bulk which stiffens and reinforces the knit, reducing stretch); and forming the first textile layer and the synthetic monofilament yarn into the shoe upper (as seen in Fig.1).
	Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the upper of Dua with a synthetic 
Regarding Claim 29, When in combination Dua and Huffa teach a method of claim 20, wherein the polymer material (50 of Dua) has a lower melting point than a yarn of the first textile layer (of Dua) and the synthetic monofilament yarn (of modified Dua)(Dua: para.45; i.e. as the yarn & monofilament do not melt during the polymer application they have a higher melting point than the polymer material).

8. 	Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0246973) and Huffa (US 2012/0234052), in view of Schwirian (US 2011/0107622).
Regarding Claim 21, Dua and Huffa discloses the invention substantially as claimed above. Dua further teaches including that the polymer material may be a liquid and applied by various methods to form the combination of knitted component 40 and polymer layer 50 (para.48). Dua does not disclose wherein the polymer material is applied by dipping the shoe upper at least in part into the liquid polymer material. However, Schwirian teaches applying a polymer material to a textile (71) by dipping the textile at least in part into a polymer solution (para.40).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have applied the polymer material of Dua by dipping, as taught by Schwirian, as a simple substitution of one well known method of applying a .

 Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
9.	Applicant’s Remarks: Applicant asserts, with regard to the Specification objection and 35 U.S.C. 112a rejection of Claim 13, the relevant claim element has antecedent basis in, for example, paragraph 111 of the specification, which explains that the polymer material "does not connect to the polyamide material of the monofilaments, since the monofilament has a smooth and round surface, but essentially penetrates the underlying layer of yarn”.	
Examiner’s Response: Examiner respectfully disagrees. After a full review of Applicant’s disclosure, including para.111, it does not appear that there is support for the polymer material being both applied in a liquid state to the second textile layer which is made of a synthetic monofilament yarn and also penetrating through the second textile layer, not sticking to the yarns of that layer, in order to fuse with a yarn of the first textile layer. Additionally, it is unclear how a liquid polymer being applied to a layer would not connect to that layer in some manner. Applicant’s brief description that this feature is accomplished by use of a round, polyamide yarn does not provide enough detail to support such a claim limitation, as some types of polymer coatings would have 

10.	Applicant’s Remarks: Applicant asserts it would not have been obvious to combine Dua and Huffa. Stating there is no basis for the Office's assertion that Huffa’s monofilament yarn would impart the desired variety of physical properties, as Huffa never discusses the effect that choosing a monofilament versus a multifilament yarn construction has on the resulting yarn properties, nor does Huffa indicate that properties from a monofilament yarn would be the same as properties from a multifilament yarn. And the Office has failed to provide any reason that would have led a person of ordinary skill in the art to use monofilament yarn in place of Dua's yarn 114. Further, Applicant asserts the Office's intended use/design choice rationale is also flawed. For example, Dua and Huffa do not show that monofilament was known in the art to be suitable for Dua's intended purpose of its yarn 114. Thus, the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Indeed, both of the Office's obviousness rationales appear to be driven by impermissible hindsight because the Office does not provide any reason why one of ordinary skill in the art would have used Huffa's monofilament in the way claimed.
	Examiner’s Response: Examiner respectfully disagrees. The teachings of Huffa are clear that a selection of yarn content and yarn type in the knitted shoe art is done in order to provide the desired physical properties for the shoe upper (para.47 & 51). In re McLaughlin, 443 F.2d 

11.	Applicant’s Remarks: Applicant asserts neither Dua nor Huffa discloses that Dua's polymer material would not connect to Huffa's monofilament. And the Office provides no further explanation or evidence to support its assertion. Indeed, the Office does not even explain why one of ordinary skill in the art would have selected nylon or a polyamide formed with a round cross section. Thus, the Office has not met its burden to provide a prima facie case of obviousness for this element.
Examiner’s Response: Examiner respectfully disagrees. Applicant’s argument is a moot point as it only further confirms that Applicant’s instant disclosure does not provide adequate evidence to support the claim language. Applicant’s brief description that this feature is accomplished by use of a round, polyamide yarn does not provide enough detail to support such a claim limitation, as some types of polymer coatings would have different chemical bond reactions to a polyamide yarn that would bind it to the yarn. When in combination, and insofar as is definite and inasmuch as has been 

12.	Applicant’s Remarks: Applicant asserts Dua and Huffa do not disclose or render obvious the relative melting temperatures of the monofilament, yarn, and fuse yarn as recited in claim 25. The Office stated that modifying the shoe upper of Dua to meet this element was obvious "in order to provide the desired knit material configuration for a durable shoe upper." This reasoning is flawed for at least two reasons. Atty. Dkt. No. 2483.3990003Reply to Office Action - 13 - adidas AGof December 28, 2020 Application No. 16/130,995First, this reasoning, which is unsupported by any evidence, does not properly link the 
relevant material properties (i.e., the three melting points) to the alleged benefit (i.e., "to provide the desired knit material configuration for a durable shoe upper") and is therefore technically unsound. Specifically, there is no discussion of how the different melting points relate to creating a more durable shoe upper, much less how setting one of the melting points lower than the other two melting points creates a more durable shoe upper. Second, this argument appears to be another example of impermissible hindsight reasoning. Further arguing that the Office's intended use/design choice rationale here is flawed. There is no evidence to show that modifying the melting points of fuse yarns versus those of monofilament and knitted yarn was even considered when 
	Examiner’s Response: Examiner respectfully disagrees. First, Dua does disclose the yarn has a higher melting temperature than that of the liquid polymer. Dua was only modified to teach the synthetic monofilament having a higher melting temperature than that of the liquid polymer. Dua discloses that the yarn of 114, which forms the liquid polymer, may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23). Since Dua teaches various types of thermoplastic polymer materials and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material, Dua clearly sets out that it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and liquid polymer of modified Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn. Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 

In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, with regard to the newly amended limitations, have been considered but are moot in view of the newly modified ground(s) of rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732